Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-21-00090-CV

                  IN RE WELDER XP, LTD and Raymond J. Welder, III, Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: May 19, 2021

PETITION FOR WRIT OF MANDAMUS DENIED WITHOUT PREJUDICE

           Relators filed a petition for writ of mandamus and motion for temporary relief. The petition

represented to this court that relators had filed a motion for reconsideration in the trial court that

was set for a March 31, 2021 hearing. We granted temporary relief, stayed the challenged order,

and ordered relators to advise this court of the trial court’s ruling on the motion for reconsideration

within three days of the trial court’s ruling. On April 12, 2021, relators advised this court that there

was not a hearing on the motion to reconsider and the motion is currently not set for a hearing. On

April 20, 2021, relators again advised this court that the motion for reconsideration is currently not

set for a hearing. Considering these circumstances, we deny relators’ petition for writ of mandamus

without prejudice to refiling after the trial court rules on relators’ motion to reconsider. See In re



1
 This proceeding arises out of Cause No. 20-07-60516-CV, styled DS Oilfield Construction, LLC v. Welder XP Ltd.,
pending in the County Court, Jim Wells County, Texas, the Honorable Michael Ventura Garcia presiding.
                                                                              04-21-00090-CV


Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding) (discouraging

mandamus review when doing so would unduly interfere with trial court proceedings or cause

unnecessary judicial inefficiencies).

                                              PER CURIAM




                                            -2-